 

To: The Honorable George A. O’Toole
Senior U.S. District Judge

From: Lisa M. Paiva
Supervising U.S Probation Officer

Date: .lanuary 3, 2019

Re: Cherimond, Peterson- Docket #: 1:11CR10324-1
Notice ofSupervised Release Termr'natr'on with 0utstandr'ng Restitufion Balance

 

On May 14, 2013, Peterson Cherimond appeared before Your Honor for sentencing after having previously
pled guilty to Wire Fraud (7 counts), in violation of 18 U.S.C. § 1343; Identity Fraud (7 counts) in violation
of 18 U.S.C. § 1028(a)(7), Aggravated Identity Theft (2 counts), in violation of` 18 U.S.C. § 1028A(a)(1)
and Unlawful Monetary Transactions (3 counts), in violation of` 18 U.S.C. § 1957. Mr. Cherimond pleaded
nolo contendere to Wire Fraud (3 counts), in violation of 18 U.S.C, § 1343. I-le was subsequently sentenced
to 87 months of imprisonment, followed by 1 year of supervised release. Mr. Cherimond was ordered to
pay a $2,500.00 special assessment and restitution in the amount of $2,235,700.00 (Joint & Several with
co-defendants). The current restitution balance is 82,234,960.56. While in custody, Mr. Cherimond paid a
total of $476.80 towards his Specia| Assessment. However, the specia1 assessment expired in May 2018.

Mr. Cherimond commenced his term of supervised release on March 29, 2018 in the Southern District of
New York. l-Iowever, jurisdiction of this case remains with the District of Massachusetts.

On December 26, 2018 this office received correspondence from U.S. Probation Office in the Southern
District ofNew York advising that a financial analysis conducted by the assigned probation officer revealed
that Mr. Cherimond did not have an ability to make restitution payments based on limited income. Mr.
Cherimond is employed, earning $13 per hour. Therefore, Mr. Cherimond was instructed to make
restitution payments in good faith, as he is able. Recently, Mr. Cherimond advised his probation officer
that he intended to make a restitution payment of $200 in January 2019. l-lowever, to date, Mr. Cherimond
has not made any payments towards his restitution.

This Memorandum serves to notify the Court that Mr. Cherimond’s supervised release is scheduled to
terminate on March 28, 2019 without having satisfied his restitution Given that Mr. Cherimond’s financial
condition is unlikely to change in the near future, the Probation Office recommends that he be allowed to
terminate supervised release as scheduled. The Probation Office will notify the Financial Litigation Unit of
the U.S. Attorney’s Office of the outstanding restitution balance so that they may pursue collection of the
remaining balance after March 28, 2019.

lf Your Honor concurs with this recommendation, please indicate by signing below.

Reviewed and approved by:

/s/ Brelt Wingard
Brett Wingard

Supervising U.S. Probation Officer

The Court Orders:

yq Approved: Defendant shall terminate supervised release on March 29, 2019 as scheduled

dart

The onorable George A. O’Toole
Senior U. _S. District .ludge

Date: z/{///q

[ ] Denied

[ ] Other:

 

